Order filed September 24, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00908-CV
                                   ____________

     TLIG RESTURANTS, LLC, D/B/A JACK IN THE BOX, Appellant

                                        V.

                            DEBRA PENN, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-76128

                                   ORDER

      Appellant’s brief was due September 18, 2020. No brief or motion to extend
time has been filed. If appellant does not file a brief with this court on or before
October 19, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.